                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

Atlas Uluslararasi Kumanyacılık tic A.Ş            §
                                                   §
Atlas Gemi Vanalari ve Ekipmanlari Tic Ltd Sti,    §
                                                   §   CIVIL ACTION NO.: 20-679-RGA
       Plaintiffs,                                 §
                                                   §   IN ADMIRALTY, Rule 9(h)
vs.                                                §
                                                   §
M/V ARICA, IMO 9399741, its engines, tackle        §
and apparel,                                       §
                                                   §
       Defendant in rem,                           §
                                                   §
and                                                §
                                                   §
FS Arica, Ltd.,                                    §
                                                   §
       Defendant in personam,                      §
                                                   §
and                                                §
                                                   §
The Master of the M/V ARICA,                       §
                                                   §
       Garnishee.                                  §
                                                   §

                                 ORDER FOR
                  INTERLOCUTORY SALE OF THE M/V ARICA, IN REM
                         AND INTERVENTION DEADLINE

       Before the Court is Plaintiffs Atlas Uluslararasi Kumanyacılık tic A.Ş and Atlas Gemi

Vanalari ve Ekipmanlari Tic Ltd Sti (collectively, “Atlas”) unopposed motion for interlocutory

sale of the vessel M/V ARICA.

       This Court GRANTS the motion and HEREBY ORDERS, ADJUDGES AND

DECREES that:
        1.      Pursuant to Supplemental Admiralty Rule E(9)(a)(i), that the Vessel, its engines,

freights, apparel, appurtenances, tackle, etc. (“Vessel”) shall be sold, as is, where is, by the

United States Marshals Service (“Marshals Service”) to the high bidder, free and

clear of all liens, claims, mortgages, and encumbrances; and it is

        2.      FURTHER ORDERED that said sale of the vessel shall be conducted at a time

and date, not 10:00 a.m. on a weekday during which regular Court business is conducted.

        3.      FURTHER ORDERED that sale of the vessel shall be for a minimum bid of no

less than $$1,163.250.88 and minimum bid increments of $10,000.00. Prospective bidders shall

deposit with the United States Marshals Service an earnest money deposit of $125,000.00 at or

before the time of sale. Said earnest money deposit shall be in the form of a bank check or in the

form of funds held in a trust account maintained by an attorney in good standing and admitted to

the bar of this Court, who shall certify funds so held in trust; and it is

        4.      FURTHER ORDERED that Atlas may engage a broker to promote the Vessel

sale, which broker shall be entitled to a commission equal to two (2%) percent of the confirmed

sales price. Broker shall use its best efforts to advertise, market, and promote the sale. The

Broker shall consult with the Marshals Service and with counsel for the parties with regard to

any proposed advertising in trade publications or similar. The cost of any such advertising shall

be an custodia legis expense; and it is

        5.      FURTHER ORDERED that Atlas shall advertise the sale in Wilmington News

Journal, which is designated as a paper of general circulation in this District, at least once not

less than 10 days prior to the date of the Vessel sale, and the cost of such advertising shall be an

custodia legis expense. The parties may, at their own expense, promote or advertise the sale in

other ways, publication, and/or media; and it is




                                                  -2-
        6.      FURTHER ORDERED that the sale shall be held in the first floor lobby of the

United States District Court, 844 N King St, Wilmington, DE 19801 but to allow for Covid-19

restrictions, bidders may attend the sale by remote means as determined by Atlas and or any

Broker, and the United States Marshal. Atlas and or any Broker and the Marshals Service shall

work together to arrange preregistration of bidders, auction arrangements, and sale rules. Broker

and the Marshals Service shall accept sealed bids in writing before the sale, accept in person bids

at the United States District Court, and accept on-line bids; and it is

        7.      FURTHER ORDERED that the earnest money deposit, if a bank check, shall be

paid to the United States Marshals Service at the time the high bid is accepted. If the earnest

money deposit for the high bid is in an attorney’s trust account, the attorney shall transfer same

to the Marshals Service as soon as possible, but no later than 4:45 pm Eastern Standard Time on

the first business day following the Vessel sale. When received, the United States Marshals

Service shall deposit the earnest money into the registry of the Court; and it is

        8.      FURTHER ORDERED that the remaining balance of the purchase price shall be

paid to the United States Marshals Service by cash, bank check, or wire transfer on or before the

4:45 p.m. on the first business day following the Vessel sale, and the United States Marshals

Service shall deposit the balance of the purchase price into the registry of the Court; and it is

        9.      FURTHER ORDERED that after the sale the United States Marshals Service

shall forthwith file a return with the Clerk of this Court; and it is

        10.     FURTHER ORDERED that if the successful bidder does not pay the balance of

the purchase price when required, said bidder shall be in default and the defaulting bidder’s

earnest money deposit shall be forfeited and applied to any additional costs incurred by the




                                                  -3-
United States Marshals Service because of the default. The balance of the earnest money deposit

shall be retained in the registry of the Court, pending further Order of this Court; and it is

       11.       FURTHER ORDERED that any party or interested person may object to the sale

on or before the second business day following the Vessel Sale by (a) filing a written objection

with the Court, by (b) serving a copy of the objection upon counsel for all parties in this action,

upon the successful bidder, and upon the Marshals Service, and by (c) paying the Marshals

Service an amount determined by the Marshals Service as sufficient to pay the expenses of

keeping the Vessel for at least 14 days; and it is

       12.       FURTHER ORDERED that this Court will set an expedited hearing to consider

any objection to the sale. If no objection is filed and/or no payment is made to the Marshals

Service to pay the expenses of keeping the vessel for at least 14 days, the Court may enter its

Order Confirming Sale without a hearing; and it is

       13.       FURTHER ORDERED that the plaintiffs, by counsel, shall consult with the

United States Marshal to determine a sale date for the Vessel; and it is

       14.       FURTHER ORDERED that any further interventions to claim against the Vessel

pursuant to Supplemental Rule C, or Vessel Owner pursuant to Supplemental Rule B, or any

further interventions of any type, shall be filed with the Court not later than 14 days after the date

of this Order.

                              22 day of June, 2020.
       DONE AND ORDERED this ____

                                                /s/ Richard G. Andrews
                                               _________________________________
                                               UNITED STATES DISTRICT JUDGE


                                                ________________________________




                                                 -4-
